Citation Nr: 0314860	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  00-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a right ankle fracture.

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky, which denied the benefit sought on appeal.




REMAND

The veteran's service-connected right ankle disorder was last 
examined by VA in March 1999.  The veteran reported that he 
had intermittent difficulty with his ankle.  The diagnostic 
impression was service-connected fracture of the right ankle 
with minimal to moderate present symptoms.  In a February 
2000 statement, a VA examiner reported that the veteran had, 
in pertinent part, chronic ankle pain.  At his April 2000 VA 
examination, the veteran reported intermittent joint pain.  
It was noted that x-rays had ruled out degenerative arthritis 
of the right ankle.  However, the examination at that time, 
did not expressly include clinical findings related to the 
veteran's right ankle.  Moreover, neither examination 
addressed the factors outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, the United States Court of 
Appeals for Veterans Claims (Court) held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2002).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2002) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare- 
ups.  In view of the inadequacy of the medical evidence of 
record as it pertains to the veteran's right ankle and in 
light of the fact that it appears that the veteran's right 
ankle disability may have worsened since the last examination 
in 1999, the Board is of the opinion that a comprehensive 
orthopedic examination of the veteran's right ankle is 
necessary for an equitable disposition of this appeal.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must ask the veteran to 
identify all non-VA health care providers 
that have treated the veteran for his 
right ankle since 1971 to the present.  
Obtain records from each health care 
provider the veteran identifies.

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and extent of the veteran's 
residuals of a right ankle fracture.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The examiner 
should answer the following questions:

a.  What is the range of motion of the 
veteran's right ankle?

b.  Is the limitation of motion of the 
right ankle characterized as slight, 
moderate, or marked?

c.  Does the veteran have arthritis of 
the right ankle?

d.  Does the veteran's right ankle 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
movement attributable to the service 
connected disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups or 
when the right ankle is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

f.  Does the veteran have ankylosis of 
the right ankle?

g.  If the veteran does have ankylosis of 
the right ankle is it in plantar flexion, 
less than 30 degrees?  In plantar 
flexion, between 30 degrees and 40 
degrees, or in dorsiflexion, between 0 
degrees and 10 degrees?  In plantar 
flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion or 
eversion deformity?

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




